HOOD, Chief Judge,
(dissenting):
It is my opinion that the motion to set aside the default was not filed within a reasonable time and should have been denied. From January 1967, when the attachments began and when appellees were made aware of the judgment against them, until July 1971, when the motion to vacate was filed, a period of 4)4 years elapsed.
Whatever may be said of the conduct of the first attorney consulted by appellees, I do not think the conduct of the second and third attorneys can be said to be so “inexcusable” as to make “excusable” the long delay of appellees. As we said in Railway Express Agency, Inc. v. Hill, 250 A.2d 923, 926 (1969):
Ordinarily, the acts and omissions of counsel are imputed to the client even though detrimental to the client’s cause. This rule is necessary for the orderly conduct of litigation. . . .
I do not think we can look alone at the position of appellees. Appellant also has rights. It obtained a judgment in 1965 and relying upon its validity has issued numerous attachments on it. Appellant will be forced now to meet a defense based upon a transaction which occurred 7 years ago.
I would reverse.